Title: To George Washington from Benjamin Harrison, 2 July 1784
From: Harrison, Benjamin
To: Washington, George



My Dear Sir
Rich[mon]d [Va.] July 2d 1784.

The great impositions that have been practiced on the country in the settlement of the depreciation accts of the soldiers, and the number of forged certificates of service that have been produced to the auditors and warrants obtain’d on them induced me to request the attention of the assembly to the subject; in consequence of which they have directed a revision of them, and in order to a full detection of what has pass’d and to prevent the like evil in future they have requested me to call on the board of war at Philadelphia for the pay or muster rolls of the Virginia line if they can be spared, and if not send me a copy of them. I take the liberty to enclose you a copy of my letter and shall take it as a great favor if you will look over it, and if you think it will be necessary to add any thing to it that you will be so obliging as to write to him or any other person that can throw light on the subject. Two officers are appointed to do this business, and tho’ they are clever yet they may stand in need of advice how to proceed. you will oblige me much if you will favor me with your opinion on the subject.
I recd your favor enclosing the petition & letters of the guardians of young Bristow which I immediately laid before the assembly; they have done nothing on them nor will they till they take up the subject generally, which I think is right, but I am afraid when they do enter on it the distresses of the country

will put it out of their power to do that Justice to the claimants they may expect. It was a horrid law, and the manner of executing it was worse than the law itself, for before the money produced by it was paid into the Treasury it was in no instance worth half what it was at the time of the sales, and in many instances it was not worth the tenth part.I am Dr Sir with perfect esteem your mo. affect. and obedient Humble servant

Benja. Harrison

